124 F.3d 185
Aleyamma Abrahamv.Mark E. Gold, John Sywilok, Midlantic National Bank North;Aleyamma Abraham v. Bergen County Justice Center, (N.J.State Superior Court), Federal Bankruptcy Court, Division ofN.J., Schlot Real Estate, NJ, Ambassdor Real Estate, NancyCramer Goldstein, City Corp Mortgage, Inc., Glen OaksVillage Owners, Inc.,County Trust Co., NJ, (SuccessorMidlantic Bank), First Federal Savings and Loan Associationof Rochester, Jacoby and Meyers, (William
NO. 96-5475
United States Court of Appeals,Third Circuit.
July 25, 1997

Appeal From:  D.N.J. ,Nos.96cv00689, 96cv00809 ,
Wolin, J.


1
Affirmed.